Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/21 has been entered.
 
Status of Claims
Accordingly, claims 46, 49-54, 56, 62, 66-67, 69-70, 73-81 are presented for examination on the merits for patentability. Claim 65 remains withdrawn as being directed to a non-elected invention. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Duplicate Claims—WARNING
Applicant is advised that should claim 46 be found allowable, claim 67 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). In the instant case, both claims claim wherein the particulate/solid peroxide or oxygen producing compound is solid urea hydrogen peroxide nanoparticles, in a non-aqueous composition with the same perfluorocarbon hydrophobic liquid and wherein the solid UHP partilces and the hydrophobic liquid are provided in the same amounts (e.g. amounts sufficient to produce an amount of 
Claim Objections
Claim 62 is objected to because of the following informalities: specifically applicants recite “perfluorodeclin” and this should read “perfluorodecalin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 is indefinite because it depends from claim 1. However, claims 1-45 have been canceled and as such it is completely unclear to the examiner from what claim applicant’s intended claim 81 to depend. For the purposes of compact prosecution the examiner has interpreted claim 81 to depend from claim 46.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 46, 53-54, 56, 62, 66-67, 70, 73-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over San et al. (US2005/0281890) and further in view of Houle (WO2007025244) as evidenced by Mathiowitz et al. (US6217908) and Gordillo et al. (Am. J. Surg., 2003, 186, 259-263), US5357636 (‘636), and as evidenced by Ritter et al. (WO2000024378), Pubchem (https ://pubchem.ncbi.nlm.nih.gov/compound/Urea_hydrogen_peroxide#section=Top).
pplicant’s claim:
-- A non-aqueous composition for oxygen or hydrogen peroxide delivery to a tissue of a human or animal, the composition comprising a particulate comprising solid urea hydrogen peroxide nanoparticles slurried together with a biologically inert hydrophobic liquid comprising a perfluorocarbon, wherein the hydrophobic liquid is arranged such that water or aqueous fluid must diffuse through the hydrophobic liquid to access and react with the solid urea hydrogen peroxide nanoparticles thereby providing controlled conversion of the solid urea hydrogen peroxide to hydrogen peroxide, and wherein the solid urea hydrogen peroxide nanoparticles and the hydrophobic liquid are provided in an amount sufficient to produce an amount of oxygen sufficient to reduce tissue hypoxia.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 46, 66, 70, 74-75, 77, 79, San teaches a composition wherein the peroxide compounds, which are not limited, can be in the form of particulates/particles as is taught by their limitation wherein the product can be a heterogeneous mixture wherein the hydrogen peroxide/source (wherein San appears to envision any chemical, natural or enzymatic source of hydrogen peroxide) is encapsulated within a liposome or microsphere (which also reads on the claimed solid peroxide or oxygen producing compound dispersed in a liquid), which can be slurried/mixed together in/with liquid/hydrophobic liquid carriers (which are the only necessary agents in the slurry/composition) and wherein the composition can further include polymeric carriers or gelatin, etc. and wherein catalase is known in the art to be an enzyme which breaks down hydrogen peroxide to release oxygen (See entire document; [0008]; [0030-0038]; [0042]; Claims). San also teaches wherein the peroxide in the composition is an inorganic peroxide, specifically hydrogen peroxide (see entire document; e.g. Abstract; [0006]; Claim 6). San also teaches wherein the hydrogen peroxide/hydrogen peroxide source can be Regarding applicant’s newly added limitations wherein the hydrogen peroxide and hydrophobic liquid are present in amounts sufficient to produce an amount of oxygen sufficient to reduce tissue hypoxia, this still reads on any amount of hydrogen peroxide and hydrophobic liquid as wounds are known to be hypoxic as this is a feature that limits wound healing as evidenced by Gordillo (see abstract; 2nd paragraph of actual article, 1st complete paragraph pg. 262, begins with Another key issue), and administering any hydrogen peroxide (which ultimately degrades to oxygen and water) will reduce the tissue hypoxia because the addition of any amount of oxygen will reduce the hypoxia to at least some degree.
Regarding claims 70 and 74, San teaches wherein the hydrogen peroxide composition can be encapsulated in a microsphere to provide extended release and wherein these microspheres can be used as delivery forms/devices to deliver the hydrogen peroxide for given periods of time can be formed from any material known to form microspheres which would broadly include polymers which are compatible with hydrogen peroxide, which would include the  absorbable polymers taught by San to be used with hydrogen peroxide including copolymers of lactide and glycolide, e.g. the claimed PLGA which reads on membrane/coating/shell comprising PLGA (See [0030-0034]; [0040, encapsulated hydrogen peroxide for extended release]).
Regarding claims 53-54, San teaches applying peroxide compositions to hydrophobic surfaces specifically bandages/gauze, etc. and as such the composition is associate with said 
Regarding claim 56, San does not specifically teach that the microspheres/liposomes have a diameter of less than 10 microns. However, as is evidenced by Ritter it was known to use microspheres having a diameter of from about 0.1 to about 20 microns to treat wounds which overlaps with the instantly claimed range of less than 10 microns (See Claim 35 and 41).
Regarding claims 76, 78, and 80, San teaches wherein the amount of hydrogen peroxide/oxygen delivery to a lesion (e.g. burn, wound, ulcer, etc.) from a composition comprising hydrogen peroxide (from any source) and a carrier material which releases hydrogen peroxide for at least about 12 hours which reads on the instantly claimed release of oxygen for at least 60 minutes because hydrogen peroxide, is known to readily degrades to water and oxygen, is delivered at any rate as long as the amount of hydrogen peroxide does not lead to necrosis of the lesion which would read on the instantly claimed rate of release of oxygen of at least 0.5 g O2 or greater per minute for at least 60 minutes (See entire document; e.g. [0011]). Especially since as is evidenced by the combined references it was known to use hydrogen peroxide and oxygen topically in wounds to affect/improve healing. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 55, 62, 66-67, 70, 72-75, 77, 79 San does not expressly teach wherein the peroxide or oxygen producing compound is solid urea hydrogen peroxide and/or wherein the particulate is a solid peroxide or oxygen producing compound or specifically wherein the hydrophobic liquid comprises a perfluorocarbon, specifically perfluorodecalin, or wherein the slurry of the hydrogen peroxide source and the carrier are  However, these deficiencies in San are addressed by Houle, and ‘636.
Regarding claims 46, 55, 60, 62, 66-68, 70, 72-75, 77, 79, Houle teaches forming compositions of sensitizers in non-aqueous solvents which can comprise urea hydrogen peroxide/carbamide peroxide in perfluorodecalin suspensions/dispersions with other non-aqueous solvents and wherein these compositions can be microencapsulated in microspheres of albumin or other polymers which contain both the perfluorocarbon and the sensitizer which as is expressly taught can be carbamide peroxide/urea hydrogen peroxide, which is an oxygen solubility increasing material for use in disinfecting and as is evidenced by pubchem urea hydrogen peroxide is a solid (see pubchem) (see Houle 2008: [164-168], ROS—include carbamide peroxide and the sensitizer compositions can include ROS]; Claims; [0179, sensitizer solution includes ROS, specifically carbamide peroxide]; [0162, sensitizer solution can be in forms of non-aqueous dispersion, suspension; paste (reads on slurry), semisolid or macrosolid suspension (which read on the instantly claimed slurry)]; Claims 16-17 solvent comprises perfluorocarbon/perfluorodecalin; [0166, urea hydrogen peroxide/carbamide peroxide]; [0190, microspheres containing perfluorocarbons and sensitizer, e.g. carbamide peroxide or urea hydrogen peroxide]; [0153]/ Houle 2007: see pg. 23, ln. 19-22, sensitizer solution includes ROS, specifically carbamide peroxide, which corresponds to [0179] in Houle 2008; pg. 18, ln. 12-21, sensitizer solution can be in forms of non-aqueous dispersion, suspension; paste (reads on slurry), semisolid or macrosolid suspension (which read on the instantly claimed slurry) which corresponds to [0162] in Houle 2008; pg. 19, ln. 26-34 urea hydrogen peroxide or carbamide peroxide which corresponds to [0166] in Houle 2008; microspheres comprising one or more perfluorocarbons and/or sensitizers, which can include ROS, e.g. carbamide peroxide; corresponds to [0190] in Houle 2008; Claims 17-18 which correspond to claims 16-17 in Houle 
‘636 teaches non-aqueous compositions which comprise solid particulate hydrogen peroxide sources, e.g. metal peroxides and/or urea hydrogen peroxide, and wherein the particulate hydrogen peroxide is mixed with/slurried with a hydrophobic liquid, e.g. hydrocarbons, ethyl acetate, polyethylene glycols, cod liver oil, liquid silanes/silicone oil, so that water must diffuse through the hydrophobic liquid/composition to access and react with the solid urea hydrogen peroxide/metal peroxide particles thereby providing a controlled release of the hydrogen peroxide, which also reads on the claimed particle size distribution to achieve a target release profile of hydrogen peroxide (See entire document; Col. 31, ln. 43-Col. 32, ln. 9; Col. 30, ln. 66-Col. 31, ln. 11; Col. 28, ln. 26-29; Col. 27, ln. 28-39; Col. 25, ln. 14-23, become liquid upon contact).
Regarding claims 70, 73-74, San does not specifically each wherein the coating material of the microspheres is PLGA. However, San does not limit the materials which form the microspheres/shells which encapsulate the hydrogen peroxide source and the carrier material which can be any liquid. These deficiencies in San are addressed by Houle as evidenced by Mathiowitz. Houle teaches that the polymers used to form the microcapsules/microspheres comprising sensitizer/sensitizer solution which can be used to treat wounds, and wherein the sensitizer/sensitizer solution can comprise/be ROS, wherein ROS are specifically preferred to be the instantly claimed carbamide peroxide/urea hydrogen peroxide (See sections of Houle cited above). Houle also specifically teaches at [0234 in Houle 2008] and [pg. 39, ln. 7-25, in Houle 2007] that the microcapsules can microencapsulated with formulations disclosed in Mathiowitz (US 6217908), and Mathiowitz teaches that PLGA can be used to form microcapsules, and as PLGA is the material instantly claimed it must obviously exhibit the claimed properties of being selectively permeable and preventing or delaying the transport of 

Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of San, Houle, and ‘636 in order to develop the claimed urea hydrogen peroxide that is slurried with perfluorodecalin because San teaches that it was known in the art to form slurries/mixtures of particulate peroxides and peroxide precursors, which are not limited, in hydrophobic solvents/mediums and Houle teaches perfluorocarbons/perfluorodecalin is a useful hydrophobic solvent for forming carbamide peroxide/urea hydrogen peroxide containing mixtures for treating wounds and Houle teaches that mixtures urea hydrogen peroxide in perfluorodecalin were already known in the art to disinfect/treat wounds/mouth, etc. and as is evidenced by pubchem urea hydrogen peroxide is a known solid.
Thus, it would have been obvious to an ordinary skilled artisan that the perfluorodecalin solvents of Houle could be used in the peroxide slurries/mixtures of San in order to increase the amount of oxygen that the solvent can contain and that one could substitute urea hydrogen peroxide as the peroxide source in San because San teaches that the peroxide source is not limited.
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of San with Houle in order to develop bandages which comprise hydrogen peroxide and/or oxygen releasing compounds/compositions because San teaches bandages which comprise peroxide compositions for treating wounds. It is known, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to  
It also would have been obvious to an ordinary skilled artisan to use peroxide in the form of nanoparticles of less than 10 microns to release oxygen to wounds/surfaces because San and Ritter together teach that by encapsulating the hydrogen peroxide particles it allows for extended release, and it would have been obvious to size the microparticles to less than 10 microns because as is evidenced by Ritter this size was routinely used to treat wounds/surfaces.	
Regarding the microspheres and size distribution, it would have been obvious to one of ordinary skill in the art to use the claimed nanoparticles of urea hydrogen peroxide and in some cases these compositions consisting of liquid carrier and hydrogen peroxide source (e.g. urea hydrogen peroxide) are microencapsulated to allow for release of oxygen, water, and hydrogen peroxide while delaying movement of the urea hydrogen peroxide particles as are instantly claimed to achieve a desired level of peroxide and/or oxygen release because San teaches that hydrogen peroxide from any source can be microencapsulated with a liquid carrier of any type that is appropriate for treating wounds and Houle teaches encapsulating lipophilic solvents (specifically perfluorocarbons and perfluorodecalin) with solid hydrogen peroxide sources including urea hydrogen peroxide which can be microencapsulated with PLGA as evidenced by Mathiowitz and ‘636 teaches mixing urea hydrogen peroxide with lipophilic solvents to keep the mixtures from activating until needed wherein upon contact with the skin or moisture, etc. the antibacterial material can be activated which would be via water moving through the lipophilic carrier to reach the solid hydrogen peroxide particles, and one of ordinary skill in the art would want the particles of solid hydrogen peroxide to be less than 10 microns because these were claims 75, 77, and 79, since it was known in the art to optimize the amount of hydrogen peroxide generating compound in a wound dressing to provide the most effective amounts for healing as San teaches that the amounts of hydrogen peroxide are not limited as long as they do not lead to/cause tissue necrosis (See [0011]), and because it is known to use oxygen sources in wounds to improve healing with the oxygenation of the wound as wounds are routinely hypoxic as is evidenced by Gordillo (see abstract). Thus, based on the teachings of the combined references one of ordinary skill in the art would have had motivation to form the claimed microcapsules of PLGA which encapsulate the solid particulate peroxide in perfluorodecalin in order to achieve sustained/extended release of hydrogen peroxide as is taught by San as evidenced by Ritter. Houle as evidenced by Mathiowitz, and ‘636. Which would allow for extended release of the sensitizer and peroxide from the perfluorocarbon/perfluorodecalin which are contained within the PLGA microcapsules which are degradable and allow water to permeate and would keep the peroxide from activating prematurely before extended contact with water/aqueous solutions.	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 									From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 49-51, and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable San et al. (US2005/0281890) and further in view of Houle (WO2007025244) as evidenced by Mathiowitz et al. (US6217908) and Gordillo et al. (Am. J. Surg., 2003, 186, 259-263), US5357636 (‘636), and as evidenced by Ritter et al. (WO2000024378), Pubchem (https ://pubchem.ncbi.nlm.nih.gov/compound/Urea_hydrogen_peroxide#section=Top) as applied to claims 46, 53-54, 56, 62, 66-67, 70, 73-80 above and further in view of Choudhary et al. (US6346228).
Applicant’s claim:
-The composition of claim 46 further comprising a membrane of coating material which covers said peroxide or oxygen producing compound slurried together with said hydrophobic liquid or material, wherein said membrane or coating material permits water, hydrogen peroxide, and oxygen to pass therethrough, but prevents or delays a rate of transport of said peroxide or oxygen producing compound slurried together with said hydrophobic liquid or material through said membrane or coating material.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the composition of claims 46, 53-54, 56, 62, 66-67, 70, 73-80 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 49, the combined references do not specifically teach wherein the composition further comprises a membrane or coating material which covers said peroxide or 
Regarding claims 50-51, the combined references do not teach wherein the composition further comprises a catalyst embedded in or associated with the membrane/coating material, and more specifically wherein this catalyst includes iron or copper. However, these deficiencies in the combined references are addressed by Choudhary.
Regarding claims 49-51, 63, and 69, Choudhary teaches a hydrophobic polymer membrane which covers an aqueous peroxide composition that is permeable to hydrogen, oxygen and hydrogen peroxide and is associated with a catalyst, specifically a copper or iron (see claim 1 and Col. 13, In. 55). Choudhary does not specifically disclose that the membrane slows or stops the rate of transport of the particles/slurry across the membrane. However, it would have been obvious to one of ordinary skill in the art to vary the pore size in the membrane to ensure that the particles pass slowly through/or not at all in order to achieve the most effective release of hydrogen peroxide from the peroxide adduct.
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Choudhary with the combined references in order to develop a composition for releasing peroxide/oxygen which has a barrier because Choudhary teaches compositions for generating peroxide which comprising a polymeric barrier on the catalyst to allow for the dissipation/release of the peroxide, water, hydrogen and oxygen from the catalyst as such, “It is prima facie obvious to combine two compositions each of which is In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over San et al. (US2005/0281890) and further in view of Houle (WO2007025244) as evidenced by Mathiowitz et al. (US6217908) and Gordillo et al. (Am. J. Surg., 2003, 186, 259-263), US5357636 (‘636), and as evidenced by Ritter et al. (WO2000024378), Pubchem (https ://pubchem.ncbi.nlm.nih.gov/compound/Urea_hydrogen_peroxide#section=Top), and Choudhary et al. (US6346228) as applied to claims 46, 49-51, 53-54, 56, 62, 66-67, 69, 70, 73-80 above and further in view of Lary et al. (US200560074399).
Applicant’s claim:
-The composition of claim 50 wherein said catalyst is catalase.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the composition of claims 46, 49-51, 53-54, 56, 62, 66-67, 69-70, 73-80 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not specifically teach wherein the catalyst that is associated with the membrane is catalase. However, these deficiencies in the combined references are addressed by Lary.
Regarding claim 52, Lary teaches using catalase as a catalyst to generate oxygen from sodium percarbonate/hydrogen peroxide (See [0021]).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Lary with the combined references in order to develop compositions comprising peroxide adducts in solvents/hydrophobic carriers which are used to generate oxygen because Lary teaches using catalase as a catalyst with the same peroxide adduct as is taught by Houle in order to generate oxygen which is also taught by San and Choudhary. It is known, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable San et al. (US2005/0281890) and further in view of Houle (WO2007025244) as evidenced by Mathiowitz et al. (US6217908) and Gordillo et al. (Am. J. Surg., 2003, 186, 259-263), US5357636 (‘636), and as evidenced by Ritter et al. (WO2000024378), Pubchem (https ://pubchem.ncbi.nlm.nih.gov/compound/Urea_hydrogen_peroxide#section=Top), as applied to claims 46, 53-54, 56, 62, 66-67, 70, 73-80 above and further in view of Morgan (US7066932).
Applicant’s claim: 
	The composition of claim 1, wherein the composition is provided in a syringe in an amount in a range of about 500 cc to about 700 cc.
Claim interpretation: As it is unclear to the examiner which claim applicant’s wanted this claim to depend from, as claim 1 was previously canceled, the examiner is interpreting this claim to depend from claim 46 for the purposes of compact prosecution and applying prior art.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the composition of claims 46, 53-54, 56, 62, 66-67, 70, 73-80 as is discussed above and incorporated herein. As discussed above San teaches administering liquids, e.g. hydrophobic liquid formulations comprising any hydrogen peroxide source therein to wounds which provides hydrogen peroxide and oxygen to the wound and San further teaches wherein the concentration of 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness Rationale and Motivation 
(MPEP 2142-2143)
The combined references do not specifically teach wherein the composition is provided in a syringe in an amount in a range of about 500 cc to about 700 cc. However, this deficiency in the combined references is addressed by Morgan. 
Morgan teaches that is known to use syringes to administer liquids to wound sites, e.g. for irrigation, etc. and wherein these liquids can comprise agents that modulate soft tissue inflammatory response and modulate tissue healing, etc. (description of figure 8 in col. 13), which would broadly include the agents taught by San. Regarding the instantly claimed amounts of about 500 cc to about 700 cc it would have been obvious to one of ordinary skill in the art to optimize the amount of liquid slurry/dispersion applied to the tissue via syringe in order to afford the most effective wound healing, etc.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, one of ordinary skill in the art would be motivated to readily optimize the amount of liquid slurry composition to the instantly claimed amounts for treating a wound depending upon the wound size, complexity/seriousness of the wound, etc. as this is something one of ordinary skill in the 
Response to Arguments/Remarks
	Applicant’s amendments to the claims and new claims have prompted the new/revised grounds of rejection presented herein.
Applicant’s arguments with respect to the 103 rejection insofar as they pertain to the new/revised grounds of rejection are addressed herein. Firstly, applicants argue that the combination of the prior art does not teach a composition for application to human or animal tissue. The examiner respectfully disagrees because all of the prior art references teach that they can be used on wounds, e.g. wounds on tissues of humans or mammals. Additionally, the examiner notes that the instant claims are to a composition and not a method of treating tissue in a mammal or human and as such this is an intended use. Further, applicant’s argue that the prior art does not teach that the UHP and perfluorodecalin are provided in amounts sufficient to produce an amount of oxygen sufficient to reduce tissue hypoxia. The examiner respectfully notes that any amount of hydrogen peroxide which degrades to oxygen will “reduce tissue hypoxia” as any oxygen added to hypoxic tissues will reduce the hypoxia as is instantly claimed and as such this still reads on any amount of UHP and perfluorodecalin. 
Applicants then argue that San teaches that they use less than normal amounts of hydrogen peroxide in their compositions for treating wounds. The examiner agrees that they prefer lower than normal amounts of H2O2 from any source. However, San expressly teaches in paragraph 11 that any amount of hydrogen peroxide (from whatever peroxide source is desired) is useful in their composition with liquid carriers as long as it does not lead to necrosis of the wound tissue. Thus, while San prefers lower amounts they do not teach away from using larger amounts of peroxide which is generated from any peroxide source. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, contrary to applicant’s arguments San does not teach away from using concentrations of hydrogen peroxide which reduce tissue hypoxia and/or meet the metabolic demands of a tissue, especially in the absence that these amounts lead to tissue necrosis since amounts which lead to necrosis are excluded from San’s compositions.
Applicants then argue that Houle does not make a specific teaching of UHP in hydrophobic fluid that they merely claim sensitizers in the hydrophobic fluid and that these compositions are used to bleaching colored compounds and cleaning microorganisms. The examiner respectfully disagrees and respectfully points out that this is an obviousness rejection not an anticipatory rejection and that contrary to applicant’s arguments each reference need not teach each claim limitation instantly claimed. However, Houle does specifically teach wherein the sensitizer solution comprises an ROS, specifically carbamide peroxide and can be used to treat wounds not just bleaching colored compounds, etc. as is asserted by applicants (See Houle 2007 pg. 23, ln. 19-22, sensitizer composition includes ROS, specifically carbamide peroxide, which corresponds to [0179] in Houle 2008, See pg. 3, ln. 14; pg. 4, ln. 22-24; pg. 7, ln. 15; etc Houle 2007). They also further state wherein the sensitizer itself can be an ROS at [0172] in Houle 2008 and pg. 21, ln. 8-9 of Houle 2007), and they specifically state wherein ROS include the instantly claimed urea hydrogen peroxide/carbamide peroxide and wherein the sensitizer is mixed with a carrier, which reads on slurried with a carrier, specifically wherein the carrier can be non-aqueous or oil based, and specifically can be polyethylene glycols, olefinic 
Additionally, the examiner points out that the rejection is not solely over San but also includes ‘636 and Houle which teaches that it was known to suspend urea hydrogen peroxide in perfluorodecalins for use with sensitizers compositions for disinfecting teeth/gums which are tissues and to encapsulate the perfluorocarbons with the sensitizers/sensitizer solutions (Which can expressly comprise carbamide peroxide/UHP) into microspheres which can be PLGA as evidenced by Mathiowitz, and Houle expressly teaches wherein the sensitizers are envisioned to include ROS, which expressly/specifically disclose/include hydrogen peroxide (a liquid), carbamide peroxide/urea hydrogen peroxide (which is a solid), calcium carbonate peroxide (also a solid), sodium carbonate peroxide (a solid), sodium perborate (a solid), sodium percarbonate (a solid) (see entire document;  [0166]; [0190, albumin microspheres or other microspheres containing one or more perfluorocarbons and sensitizer]; [0179, in certain embodiments the sensitizer include peroxides and other peroxy compounds, e.g. …carbamide peroxide, sodium 
Applicants then argue ‘636 and that it does not teach using carbamide peroxide/UHP and perfluorodecalin together. The examiner again respectfully notes that the rejection is not solely over ‘636 but over the combination of references. ‘636 teaches non-aqueous compositions which comprise solid particulate hydrogen peroxide sources, e.g. metal peroxides and/or urea hydrogen peroxide, and wherein the particulate hydrogen peroxide is/can be mixed with/slurried with a hydrophobic liquid, e.g. hydrocarbons, ethyl acetate, polyethylene glycols, cod liver oil, liquid silanes/silicone oil, so that for peroxide release water/aqueous liquid must diffuse through the hydrophobic liquid/composition to access and react with the solid urea hydrogen peroxide/metal peroxide particles thereby providing a controlled release of the hydrogen peroxide, which also reads on the claimed particle size distribution to achieve a target release profile of hydrogen peroxide (See entire document; Col. 31, ln. 43-Col. 32, ln. 9; Col. 30, ln. 66-Col. 31, ln. 11; Col. 28, ln. 26-29; Col. 27, ln. 28-39; Col. 25, ln. 14-23, become liquid upon contact).
Applicants then argue that none of the cited references provide a motivation to select a hydrophobic liquid phase and to specifically select solid nanoparticles of urea hydrogen peroxide and that nothing in San would lead one to select a solid source of hydrogen peroxide. The examiner respectfully points out that the rejection is not solely over San but includes Houle and ‘636 which provide motivation to select the claimed solid source of hydrogen peroxide as is 
Applicant’s then argue that the claimed composition provides controlled reaction of the UHP with water, ultimately resulting in controlled and sustained release of oxygen to the target environment and that San does not teach such advantages. The examiner respectfully points out that these advantages are taught by Houle which teaches forming sensitizer compositions which comprise non-aqueous solvents, solid hydrogen peroxide sources and which can further comprise perfluorodecalin and which can be microencapsulated for sustained release. San teaches that the carriers of the hydrogen peroxide/peroxide sources include lotions, creams, ointments all of which are known in the art to be hydrophobic, and in the case of lotions would read on hydrophobic liquids. Further, Houle teaches wherein urea hydrogen peroxide or other solid peroxides can be suspended in perfluorocarbons (which reads on the instantly claimed solid in liquid slurry) as microspheres which are encapsulated with albumin or PLGA as is evidenced by Mathiowitz which is cited in Houle as is discussed and cited above. And multiple times throughout the reference (as is cited in the paragraphs above discussing Houle) Houle specifically mentions urea hydrogen peroxide as a preferred/exemplary hydrogen peroxide source for use as an ROS or with the sensitizer, and they state that the sensitizer can be an ROS as is cited and discussed above, in their compositions with perfluorocarbons which can be encapsulated with albumin or PLGA as evidenced by the cited Mathiowitz to form microspheres. Additionally, ‘636 expressly teaches forming non-liquid formulations for disinfecting skin/wounds which comprise liquids, e.g. non-aqueous liquids and solid sources of hydrogen peroxide as is discussed above.
Applicants then argue that the examiner has mischaracterized Houle and that Houle requires water. The examiner respectfully disagrees and respectfully points out that the Derwent abstract is no longer being used and that Houle teaches compositions which need not comprise water and can comprise perfluorodecalin and can comprise carbamide peroxide (a known solid 
Applicants then argue that ‘636 does not require solid hydrogen peroxide but teaches that the peroxide source can be solid and that ‘636 does not teach controlled release of the hydrogen peroxide. Firstly, again the examiner respectfully points out that the instant claims do not require controlled release of the hydrogen peroxide as this is not a claim limitation the claims require a controlled conversion/e.g. not an immediate conversion, as controlled conversion has never been defined specifically by applicant’s. Thus, controlled conversion (not immediate conversion) would occur as the water would have to go through the hydrophobic 
Applicants further argue that the Houle does not teach using hydrophobic liquids with UHP/carbamide peroxide. The examiner respectfully disagrees because UHP is unstable in water, it readily forms H2O2 which is ultimately unstable in water and does not last long once exposed to air. Thus, it would be obvious to use oil solvents with hydrogen peroxide sources which are reactive with water, e.g. readily degrade to form H2O2 which is not stable for long periods in water. Further, based on the teachings of Houle it is known to be obvious to use carbamide peroxide/UHP with perfluorocarbon solvents (which prolongs their activity by controlling the rate at which the UHP degrades to form H2O2 especially since Houle teaches microencapsulating the sensitizer solutions comprising perfluorodecalin as a solvent and which are known to comprise UHP/carbamide peroxide), and as such it would be obvious to do so in ‘636 and San as well.
In response to applicant's argument that San and Houle are improper and teach away from their combination, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Declaration under 1.132
Gary Huvard provided a declaration under 1.132, filed 04/06/21. The Declaration meets the formal requirements. In the most relevant part, the Declaration states that the instant invention comprises perfluorocarbon to limit the solubility of water and hydrogen peroxide and that the claimed composition can deliver at least from 0.3-0.5 g O2/min by decomposition of H2O2 to water and O2 to meet the oxygen demand of the tissues and that the prior art San does not achieve these amounts and that the amounts preferred in San are 58 times less than those required to meet the metabolic demand of oxygen. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient 

Conclusion
	Claims 46, 49-54, 56, 62, 66-67, 69-70, 73-81 are rejected.                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616